TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00490-CV





In re Roy Vicencio





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
O R D E R
PER CURIAM
                        Relator Roy Vicencio has filed a motion for emergency relief and petition for writ of
mandamus complaining of the trial court’s order, signed July 31, 2008, and granting the motion for
expedited discovery filed by the real party in interest and ordering Vicencio to produce discovery by
10:00 a.m. on Monday, August 4, 2008.  See Tex. R. App. P. 52.8, 52.10.  We grant Vicencio’s
motion for emergency relief and stay the discovery order pending our determination of this matter. 
The real party in interest is requested to file a response to Vicencio’s petition for writ of mandamus
no later than 5:00 p.m. on August 11, 2008.  See Tex. R. App. P. 52.4.
 
Before Justices Puryear, Pemberton and Waldrop
Filed:   August 4, 2008